RENDERED : SEPTEMBER 23, 2010
                                                          TO BE PUBLISHED

                   uyrrmr (~vurf of "gftru
                               2008-SC-000735-DG
                                                         0Q`1
                                                         ;


HAZARD COAL CORPORATION ; WHITAKER                                   APPELLANTS
COAL CORPORATION ; PERRY COUNTY COAL
CORPORATION ; LOCUST GROVE, INC . ; AND
TECO COAL CORPORATION


                   ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO . 2007-CA-001712-MR
                   PERRY CIRCUIT COURT NO. 02-CI-00499



LARRY J . KNIGHT AND EILEEN KNIGHT,                                   APPELLEES
AND, LARRY E . KNIGHT AND MARY KNIGHT


               OPINION OF THE COURT BY JUSTICE VENTERS

                                   REVERSING

      Appellants Hazard Coal Corporation, Whitaker Coal Corporation, Perry

County Coal Corporation, Locust Grove, Inc., and TECO Coal Corporation

appeal from a decision of the Court of Appeals that reversed a judgment of the

Perry Circuit Court on the grounds that the Perry Circuit Court improperly

conducted a bench trial in contravention of Appellees' (Larry J . Knight, Eileen

Knight, Larry E. Knight, and Mary Knight) demand for a jury trial in the

proceedings . For the reasons explained below, we agree with the Court of

Appeals' conclusion that Appellees had not waived their right to a jury trial.

However, we further determine that Appellants were entitled to summary

judgment dismissing Appellees' complaint. Accordingly, we reverse the Court
 of Appeals and remand the case to the Perry Circuit Court for entry of

 summary judgment in favor of Appellants, and dismissal of Appellees' claims .

                 I. FACTUAL AND PROCEDURAL BACKGROUND

       Appellees are the owners of two contiguous tracts of surface property

located on Fourseam Branch in Perry County. Appellants collectively are the

owners of the minerals underlying the tracts and all of the rights and privileges

thereunto granted by way of a severance deed filed in 1910 (hereinafter

"Severance Deed") which severed the coal, minerals, and mineral products from

the surface property.

      In connection with their coal mining operations in the area, Appellants

use and maintain a three-mile long coal haul road, part of which runs across

the surface property owned by Appellees. The road runs from Kentucky

Highway 1096 to the Davidson Branch facility, which is a site used by

Appellants for moving their coal through the distribution chain. This facility

includes a tipple, coal processing machinery, and a unit train loading facility to

load coal onto railroad cars. It is undisputed that, in order to transport coal

into the facility, Appellants use the road to haul coal mined from other, non-

adjacent mineral tracts in the area; to haul supplies into the facility; and to

haul refuse out of the facility. It is the use of the road for these purposes, as

opposed to its use to transport coal extracted from beneath Appellees' tracts or

to remove coal as necessary from adjacent tracts that is the basis of this

dispute.
        Believing that Appellants were impermissibly using the coal haul road,

 on September 30, 2002, Appellees filed a complaint in Perry Circuit Court

 alleging trespass by Appellants . More specifically, Appellees alleged that

 Appellants :

       wrongfully entered upon and mined coal and hauled other coal
       across plaintiff[s]' land, hauled rock, sludge, and waste from other
       land across plaintiffs' land, and erected power lines upon and
       across plaintiffs' land, otherwise used and utilized plaintiffs' land,
       or caused others to do so, from plaintiffs' land . . . excavated the
       land and destroyed and removed timber there from, all owned by
       the plaintiffs, without right, title, claim, interest or authority, and
       without consent or permission from the plaintiffs, and thereby
       damaged, destroyed and wasted said land .'

In addition, Appellants specifically demanded a jury trial upon all issues .

       In their respective answers, Appellants denied trespassing upon

Appellees' surface property and asserted that they had the right to use the road

in the manner complained of pursuant to the rights and privileges granted to

them in the Severance Deed. Among other things, Appellants also pled as an

affirmative defense an easement by prescription entitling them to employ the

road as used. Like Appellees, all of Appellants except for Hazard Coal

Corporation demanded a jury trial in their initial pleading.

       The trial court denied the parties' motions for summary judgment, and a

jury trial was scheduled . However, at a pretrial conference a few days before

the scheduled trial date, the trial court sua sponte announced that it would

conduct a bench trial on all issues except damages because a jury would be

unable to understand the case . Appellees did not thereafter challenge the trial

' Only the claim relating to the coal haul road is before us.

                                            3
 court's decision to have a bench trial . They appeared for the bench trial,

 announced ready, and fully participated in the proceeding .

       Following the bench trial the trial court found "by a preponderance of

 evidence" that Hazard Coal had a prescriptive easement encompassing the coal

 haul road . Because of its ruling upon the prescriptive easement issue, the trial

 court found it unnecessary to address Appellants' argument that the Severance

 Deed conferred them with the right to use the road . In their motion to alter,

 amend, or vacate, the Appellees argued, among other things, that the trial

court denied them the jury trial upon all issues which they had demanded in

their complaint. The motion was denied.

       On appeal, the Court of Appeals determined that the trial court had

improperly denied the Appellants' right to trial by jury. Therefore it did not

reach the merits of the prescriptive easement issue; nor, did it address the

parties' competing interpretations of the Severance Deed's language .

      We granted discretionary review to examine whether a party, after

demanding a jury trial, may waive that right merely by failing to object to the

trial court's sua sponte declaration that it would hear the case by bench trial.

Upon review, we agree with Appellees that the failure to conduct a jury trial

was error. However, we further conclude that Appellants were entitled to

summary judgment upon their claim that the Severance Deed entitles them to

use the road to transport coal mined from non-adjacent tracts to the Davidson

Branch facility and to, transport refuse away from the facility.
        II . APPELLEES DID NOT WAIVE THEIR RIGHT TO A JURY TRIAL

       Appellants first contend that the Court of Appeals erred in its conclusion

 that Appellees did not waive their right to a jury trial after initially demanding

one in their original complaint. They argue that waiver of that right occurred

when Appellees did not object to the trial court's announcement that it would

cancel the jury trial and have a bench trial, and thereafter acquiesced to the

bench trial by appearing, announcing ready, and fully participating in that

proceeding. They contend that Appellees would have welcomed a favorable

verdict at the bench trial, but only after losing at trial, did they object and seek

a "second bite at the apple ."

                            A. The Trial Court's Ruling

      Ajury trial was initially scheduled for February 24, 2006 . However,

during a pretrial conference on February 20, 2006, the trial court announced,

sua sponte, that it would conduct a bench trial on all issues except damages .

The court explained :

      [T]here is no way that a jury can understand that part of it to even
     answer the questions, you all have not been able to even formulate
     the questions for them to answer. Therefore what I am going to do
     is this ; I am going to have Friday a bench trial on the issue of
     whether or not that deed . . . construction of the deed. I'm gonna
     hear all evidence on the use . . . . Then I'm gonna decide whether
     or not . . . the actions of the company have . . . violated . . . the
     conditions of the deed . . . . I've got to hear all the facts and then
     I've got to apply the facts to my construction of the deed. I do not
     think a jury can do that. You all have convinced me of that . . . .
     Then if I decide one way then we will have a jury trial on damages ;
     if I decide the other way we won't . . . .

     I may be wrong, and I'm sorry if I'm not following the precedent of
     the Commonwealth of Kentucky, but you know, you got to realize
       I'm human, I'm trying to follow it . . . . You know cite me
       something in the law that says I have to be right all the time .

 The court further stated:

       . . . . Do you all understand what I've done today and what we are
       going to do? Put on every bit of proof, like I say Mr. Polly [counsel
       for the Appellees] . I may decide against you, I may decide against
       them, but I'm going to hear every bit of the evidence.

       . . . . We will resume at 9 :00 o'clock Friday morning to have all
       your proof in. It will be a bench trial regarding the construction of
       the deed and usage .

       Thus, the trial court left no doubt that the bench trial would be in lieu of

a jury trial upon all issues, except upon the issue of damages if Appellees

prevailed . Significantly, it is clear from the record that the trial court knew of

the parties' demands for a jury trial, but persisted with its decision .

                                  B . Discussion

      "The ancient mode of trial by jury shall be held sacred, and the right

thereof remain inviolate, subject to such modifications as may be authorized by

this Constitution ." Ky. Const. § 7 . Our Constitution designates no other right

as one which "shall be held sacred ." This right is incorporated into CR 38.01,

which states as follows : "The right of trial by jury as declared by the

Constitution of Kentucky or as given by a statute of Kentucky shall be

preserved to the parties inviolate." See also Meyers v. Chapman Printing Co.,

Inc., 840 S.W .2d 814, 819 (Ky. 1992) (The Kentucky Constitution, Sec . 7,

preserves "the ancient mode of trial by jury." A "civil cause of action" for

"damages sustained" is the classical textbook paradigm of an action at law
 wherein "[t]he constitution guarantees a trial by jury in cases of this

 character.")

        CR 38 .04 provides that the failure to properly demand a jury trial acts as

 a waiver of the right, but also imposes, once the right is demanded, a

 significant restraint on the withdrawal of the demand. The rule states: "The

failure of a party to serve a demand as required by this rule and to file it as

required by Rule 5 .05[2] constitutes a waiver by him of trial by jury. A demand

for trial by jury made as herein provided may not be withdrawn without the

consent of the parties."3 (emphasis added) .

        Similarly, CR 39 .01, imposes a strict, and unambiguous, procedural

barrier to the waiver or withdrawal of a jury trial demand once having been

made:

       When trial by jury has been demanded as provided in Rule 38, the
       action shall be designated upon the docket as a jury action. The
       trial of all issues so demanded shall be by jury, unless (a) the
       parties or their attorneys of record, by written stipulation filed with
       the court or by an oral stipulation made in open court and entered in
       the record, consent to trial by the court sitting without a jury, or (b)
       the court upon motion or of its own initiative finds that a right of
       .trial by jury of some or all of the issues does not exist under the
       Constitution or Statutes of Kentucky .

       (emphasis added) 4



2 CR 5 .05 addresses the general rules for the filing of a complaint and other pleadings
    and papers with the office of the clerk.
3 In using the plural "parties," the rule mandates that if any of the parties demands a
   jury trial, then all parties must agree to a waiver of the demand. In this vein, we
   note that all parties to the proceeding, excepting Hazard Coal, demanded a jury
   trial . Thus, it is not only the Appellees' demand that is at issue .
4 There is no allegation that section (b) of the rule applies under the facts of this case.
          "The constitutional term `inviolate' means that the right to trial by jury is

 unassailable . Henceforth, legislation and civil rules of practice shall be

 construed strictly and observed vigilantly in favor of the right and is not to be

 abrogated arbitrarily by the courts . The constitutional right to a jury trial

 cannot be annulled, obstructed, impaired, or restricted by legislative or judicial

action ." Steelvest, Inc . v. Scansteel Service Center, Inc., 908 S .W.2d 104, 108

(Ky. 1995) . Moreover, as with statutes, we interpret the civil rules in

accordance with their plain language . Lanham v. Commonwealth, 171 S .W.3d

 14, 21 fn 9 (Ky. 2005) .

          The mandate of CR 39 .01 is unmistakable in its clarity . Its plain and

forthright language affords no other construction but that once a proper

demand for a jury trial has been made, the trial shall be by jury unless there is

either a written stipulation filed with the court, or an oral stipulation of waiver

made in open court. "In common or ordinary parlance, and in its ordinary

signification, the term `shall' is a word of command and . . . must be given a

compulsory meaning." Black's Law Dictionary 1233 (5th ed. 1979) . "Shall

means shall." Vandertoll v. Commonwealth, 110 S.W .3d 789, 795-796 (Ky.

2003) .

      Here, there is no dispute that Appellees properly demanded a jury trial in

their complaint initiating the lawsuit; that they did not file a written stipulation

with the court waiving their right to a jury trial; and that they did not orally

stipulate in open court that they waived their right to a jury trial. As such, the
result dictated by our civil rules could not be more certain - Appellees did not

waive their right to a jury trial.

       Appellants support their argument that the Appellees' silence in the face

of the trial court's ruling waived the jury trial demand by directing our

attention to Equitable Life Assurance Society of the United States v. Taylor, 637

S .W.2d 663 (Ky. App. 1982) (overruled on other grounds by Louisville and

Jefferson County Metropolitan Sewer Dist . v. Bischoff, 248 S.W.3d 533 (Ky.

2007)) . However, Taylor is distinguishable from this matter, because in that

case the plaintiff, L 8s M Oil and Gas Company (whose successor in interest,

Equitable, was making the argument on appeal) had moved for a bench trial,

and signed off on the order granting -the motion. The relevant discussion from

Taylor is as follows:

     Constitutional rights are assurances given to each citizen of this
     Commonwealth that his interests will not be affected without
     specifically delineated safeguards . These rights are personal to
     each of us and cannot be circumvented or cast aside through the
     whims or caprices of others . However, this is not to say that
     should one wish not to avail himself of the protection which they
     offer, that he may not of his own volition choose affirmatively to
     deny their application . To state otherwise would be to reject the
     essence of freedom of choice upon which this nation was founded.

     Consideration, therefore, must be given to whether under the
     immediate facts there was an affirmative waiver of § 242's mandate
     of jury determination of damages . The relevant Ohio Circuit Court
     Order states in its entirety: "On the Plaintiffs Motion, these cases
     are set for trial before the Court on Monday, March 12, 1979 . This
     the 2 day of March, 1979 ." (Emphasis in original added.)

     Appellant, the successor interest to Plaintiff below, suggests that
     the Order was prepared by Defendants (appellees herein) and that
     no motion in support of the Order from Plaintiff appears in the
     record . Indeed the Order does reflect preparation by Defendants,
        but it also clearly recites that it was upon Plaintiff's motion and
        bears the "Have Seen" signature of Plaintiffs counsel .

        No challenge to the wording of the Order was heard . Furthermore,
        on March 12 Plaintiff participated without objection in the hearing
        before the Court on the damage matter. Allegiance must be given
        to the time-worn but still vital axiom that a Court speaks through
        its records . There is not an iota of evidence in the record before
        this Court to indicate that such should not apply in this instance .
        The conclusion must be reached that Plaintiff below affirmatively
        waived its right to jury determination of damages .

 Id. at 665 .

        Thus in Taylor, according to the wording of the order, the bench trial was

 effectively initiated by the party claiming a violation of its right to a jury trial,

and counsel for opposing party physically signed off on the order setting a

bench trial without objection. In this respect, there was a written stipulation

in the record waiving the plaintiff's right to a trial by jury. Accordingly, we are

unpersuaded that Taylor is controlling under the facts of this case .

       Appellants also cite Jones v. Gardner, 262 Icy. 812, 91 S .W.2d 520, 523

(1936), for the principle that "a party taken by surprise during the trial must

act promptly and will not be allowed to take a chance of getting a verdict, and

then if he loses demand a new trial ." While this rule remains a vital and

important principle, nevertheless, we again note that the error at issue here is

of constitutional dimensions . We have previously stated "[thhere is a

presumption against the waiver of constitutional rights, and for a waiver to be

effective it must be clearly established that there was `an intentional

relinquishment or abandonment of a known right or privilege.' Parson v.



                                          10
  Commonwealth, 144 S .W.3d 775, 792 (Ky. 2004) : 5 As demonstrated by our

 discussion, here, this constitutional standard for waiver is not met.

           It is clear from the record that the trial court was aware of Appellees'

 demand for a jury trial. There was no necessity to bring the issue to the trial

 court's attention in order to preserve the argument . In this vein, we further

 note that our holding addresses the case where the trial court is, from the

 record, clearly aware of the jury demand, but chooses to proceed otherwise.

           In summary, CR 38 and CR 39 require that once a jury trial has been

 demanded, there are only two ways the demand can be waived: by written

 stipulation appearing in the record ; or by oral stipulation in open court. As

 proper waiver under neither method occurred in this case, the Court of Appeals

 properly held that Appellees did not waive their right to have all issues tried by

 a jury.

    III . THE RIGHTS AND PRIVILEGES GRANTED UNDER THE SEVERANCE
            DEED ENTITLED APPELLANTS TO SUMMARY JUDGMENT

        Since we have affirmed the Court of Appeals upon the jury trial issue,

Appellants ask us to address the argument that the trial court erred by failing

to grant summary judgment dismissing Appellees' claims of trespass, on the

grounds that Appellants' use of the road was authorized by, and in accordance

with, the Severance Deed.




5 (quoting Johnson v. Zerbst, 304 U.S . 458, 464, (1938)) . See also Barber v. Page, 390
   U .S . 719, 725 (1968) (also applying Zerbst's definition of a waiver) ; Illinois v. Allen,
   397 U.S. 337, 343 (1970) (citing Zerbst ).
        As further explained below, we conclude that there are no genuine issues

 of material fact concerning Appellants' disputed use of the road in its coal

 operations, 6 and that the sole issue remaining is therefore one of deed

 construction . The nature and extent of Appellants' actual use of the road is

 not disputed . As further explained below, by our interpretation, Appellants'

 use of the road is authorized by the rights and privileges granted to them under

 the Severance Deed. Pursuant to the language of the deed, Appellants are

 entitled to transport coal mined from non-adjacent tracts across the coal-haul

 road to the Davidson Branch facility; to move materials across the road to

 supply the facility; and to transport refuse from the facility. We therefore

conclude that Appellants were entitled to summary judgment upon the issue,

and remand for entry of an order dismissing Appellees' claims with prejudice .

       "The general rule under CR 56 .03 is that a denial of a motion for

summary judgment is, first, not appealable because of its interlocutory nature

and, second, is not reviewable on appeal from a final judgment where the

question is whether there exists a genuine issue of material fact."

Transportation Cabinet, Bureau ofHighways, Com. ofKy. v. Leneave, 751

S .W .2d 36, 37 (Ky. App. 1988) . There is, however, an exception to this rule

that applies where: "(1) the facts are not in dispute, (2) the only basis of the

ruling is a matter of law, (3) there is a denial of the motion, and (4) there is an



6 The parties do disagree on the length and continuity of the use. While this would be
   relevant to summary judgment upon the issue of whether the Appellants have a
   prescriptive easement, it is not relevant upon the issue of whether the deed
   authorizes the disputed use .

                                          12
 entry of a final judgment with an appeal therefrom ." Id . Because requirements

 for the foregoing exception to the general rule are met in this case, we choose

 to, as the parties have requested, review the trial court's denial of Appellants'

 motion for summary judgment .

       In support of its position that it was entitled to summary judgment based

 upon construction of the Severance Deed, Appellants cite us to the following

 language from the deed:

       [The grantor does hereby sell and convey unto the grantee] . . . . the
       exclusive rights-of-way for any and all Railroads and ways and
       pipelines that may hereafter be located on said property by the
       "Grantee," its successors or assigns, under authority of said
       "Grantee," or assigns, in, under, concerning or appurtenant to the
       hereinafter described tract of land, together with the right to enter
       upon said lands, use and operate the same, and surface thereof
       and to make use of and for this purpose divert water courses
       thereon in any and every manner that might be deemed necessary
       or convenient for mining and removing therefrom, or otherwise
       utilizing the product of said minerals, and for the transportation
       therefrom of said articles, and the right to use ofsuch, as well as for
       the removal of the products taken out of any other land owned or
       hereafter acquired by the "Grantee. "

(emphasis added) .

      We first note that, "[t]he construction and interpretation of a contract,

including questions regarding ambiguity, are questions of law to be decided by

the court." First Commonwealth Bank of Prestonsburg v. West, 55 S.W.3d 829,

835 (Ky. App. 2000) . Accordingly, our review on appeal is de novo, without

deference to the trial court's legal conclusions . Id. ; see also Spot-A-Pot, Inc. v.

State Resources Corp., 278 S.W.3d 158, 161 (Ky. App. 2009) . "'[I]n the absence

of ambiguity a written instrument will be enforced strictly according to its


                                          13
terms,' and a court will interpret the contract's terms by assigning language its

ordinary meaning and without resort to extrinsic evidence." Frear v. P. T.A.

Industries, Inc., 103 S .W.3d 99, 106 (Ky. 2003) (citations omitted) . "A contract

is ambiguous if a reasonable person would find it susceptible to different or

inconsistent interpretations." Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94

S .W.3d 381, 385 (Ky. App. 2002) (citation omitted) .

      We further note these additional general principles that are applicable to

the Severance Deed:

      In the absence of further rights expressly conveyed or reserved, the
      surface rights of a mineral owner are limited to so much of the
      surface and such uses thereof as are reasonably necessary
      properly to mine and carry away the minerals. Where the grantee
      of minerals owns adjoining land through or over which it is
      practicable for the grantee to mine and remove the minerals
      granted, the grantee is not entitled to use the surface over the
      minerals for mining purposes because it is more convenient for the
      grantee .



     A mineral owner may not use the surface owned by the grantor in
     producing, marketing, or in any way handling the mineral
     produced on other or adjacent lands, unless and except to the
     extent that such rights may be given by the grant. Thus, a mineral
     owner generally has no right to use the surface of one tract to aid
     in the mining of another tract, even though such owner owns the
     minerals under both.



     Surface rights incident to mining may be expressly granted in the
     conveyance of the mineral rights . Where specified surface rights
     are expressly granted or reserved in connection with the mineral
     rights, the intention of the parties, as determined by the general
     rules of construction, govern in determining the extent of the
     mineral owner's rights and liability for compensation for the use of
     the surface. Where certain surface rights are specifically granted,

                                       14
       the court may not add to such enumerated rights other rights not
       specifically set forth in the conveyance .

 58 C .J .S . Mines and Minerals § 214 (2009) (footnotes omitted) .

       Moreover, "[u]nder a deed such as this, the grantee may make a.

reasonable use of all of the rights conferred upon it by the terms of the deed

without incurring liability for damages, but it may make no use of the surface

that is unauthorized without being responsible therefor." Pike-Floyd Coal Co. v.

Nunnery, 232 Ky. 805, 24 S .W.2d 614, 615 (1929) . Further, a severance deed

"should be construed most strongly against grantors in such deeds, and in

favor of the grantees. But the rule can be invoked only when there is an

ambiguity in the deed." Id. (citations omitted) .

       Upon examination of the applicable provisions of the deed, we conclude

that Columbia Gas Transmission Corp. v. Consol ofKentucky, Inc., 15 S .W . 3d

727 (Ky. 2000), is dispositive . In Columbia Gas, we construed the following

language contained in a 1903 coal severance deed :

      [The grantor conveys to the grantee] the exclusive rights-of-way for
      any and all railroads, tram roads, haul roads and other ways, pipe
      lines, telephone and telegraph lines that may hereafter be located
      on said land by the parties of the first part, their heirs,
      representatives or assigns, or by the party of the second part, its
      successors or assigns, or by any person or corporation with or
      without the authority of either of said parties, their, or its, heirs,
      representatives, successors or assigns . . . .

Id. at 729 (emphasis added) .
        In Columbia Gas, we noted that this language was typical of broad form

deeds,? commonly known as "Northern form" deeds, used at the time. The

operative language of the Columbia Gas deed reads : "[The grantor conveys to the

grantee] the exclusive rights-of-way for any and all railroads, tram roads, haul

roads and other ways . . . ." Comparison with the deed under present

consideration discloses that the language is virtually identical : "[The grantor

does hereby sell and convey unto the grantee] . . . the exclusive rights-of-way for

any and all Railroads and ways . . . . "g While there are slight wording

differences between the two deeds, as relevant to our review, the important

point is that both conveyed "exclusive rights-of-way for any and all . . . ways ."

Thus, the deed language analyzed in Columbia Gas is functionally

indistinguishable from the language in the Severance Deed before us.

       As explained in Columbia Gas, this broad form language grants the

mineral holder full "easement-granting power with respect to the surface

estate," which is tantamount to "complete ownership of the surface as concerns


7 The Broad Form Deed Amendment, Ky. Const. § 19(2), which was approved in 1988,
   is not applicable to the present situation. "Section 19(2) was intended and should
   be applied herein only to prohibit strip mining operations conducted pursuant to
   broad form deeds in the absence of the surface owner's consent." Karst-Robbins
    Coal Company, Inc. v. Arch ofKentucky, Inc., 964 S .W .2d 419, 425 (Ky. App. 1997) .
8 In Elk Horn Coal Corp. v. Kentucky-West Virginia Gas Co., 317 S.W.2d 472, 474 (Ky.
    1958) the Northern form deed language is stated as follows : " * * exclusive rights-
   of-way for any and all railroads, tram roads, haul roads and other ways, pipe lines,
   telephone and telegraph lines that may hereafter be located on said land by the
   parties of the first part, their heirs, representatives or assigns, or by the party of the
   second part, its successors or assigns, or by any person or corporation with or
   without the authority of either of said parties, their, or its heirs, representatives,
   successors or assigns, and also the right to maintain, keep in repair and operate
   the same and said railroads, tram roads, haul roads, ways, pipe lines, telephone
   and telegraph lines, * * *[ .]"'

                                             16
right-of-way uses[ .]" Id. at 729-730 . Our full analysis upon the point was as

follows:

      Citing Harry Caudill, Theirs Be the Power. The Moguls of Eastern
      Kentucky (U. of Ill . Press 1983) and Carolyn Clay Turner and
      Carolyn Hay Traum, John C .C . Mayo Cumberland Capitalist
      (Pikeville College Press 1983), Appellant asserts that Northern Coal
      and Coke Company used its Northern form of deed to acquire
      mineral interests in hundreds of thousands of acres of land in
      eastern Kentucky . On three occasions, our predecessor court was
      called upon to interpret the meaning of the so-called "easement-
      granting" clause quoted above. On each occasion, the clause was
      held to convey to the grantee of the mineral estate the easement-
      granting power with respect to the surface estate .

     In Cornett v. Louisville & Nashville R. Co., 298 Ky . 95, 182 S .W .2d
     230 (1944), the owner of the surface estate sought to enjoin the
     grantee of a Northern form deed from granting an easement to a
     railroad company for the construction of a commercial railroad line
     across the surface of the property. The surface owner asserted
     that the easement-granting clause only pertained to easements
     appurtenant to the mineral estate, i .e ., those easements necessary
     for the mining and removal of coal or other minerals from beneath
     the surface of the property. The Court held that the easement-
     granting clause contained no such restriction and that the owner
     of the mineral estate possessed the sole power to grant a railroad
     right-of-way easement across the surface estate.

     In Louisville & N.R. Co. v. Quillen, Ky., 242 S .W.2d 95 (1951), the
     railroad sought to condemn a right-of-way across property severed
     by a Northern form deed .            The issue was whether the
     condemnation proceeds were payable to the surface owner or to
     the owner of the mineral estate. It was held that the owner of the
     mineral estate, as owner of the easement-granting power, was
     entitled to the proceeds . (During the pendency of the litigation, the
     railroad purchased the right-of-way from the holder of the mineral
     estate, so the upshot was that the railroad was entitled to
     repayment of the condemnation proceeds which it had previously
     paid into court.)

     In Elk Horn Coal Corp. v. Kentucky-West Virginia Gas Co., Ky., 317
S.W.2d 472 (1957), the issue was whether the owner of the mineral
     rights to forty-eight separate tracts of land could enjoin the
     construction of a pipeline across the surface of those tracts . The

                                      17
       plaintiff had acquired its interest in some of the tracts by Northern
       form deeds and in others by deeds which did not contain an
       easement-granting clause . The plaintiff was held entitled to relief
       with respect to the tracts acquired by Northern form deeds, but not
       with respect to tracts acquired by other forms of deed. The opinion
       had this to say about the easement-granting clause in the
       Northern form deeds :

             The Cornett and Quillen cases clearly uphold the claim
             of the coal corporation here that the mineral deeds
             gave it complete control over rights of way, and
             negative the contention of the gas company that the
             mineral deeds conveyed only appurtenant easements .



             The simple answer to this argument is, that the deed
             did not purport to convey an easement, but rather
             ownership of the surface as concerned future grants of
             easements. The grantee did not receive a mere
             easement, but the easement-granting power.



             As hereinbefore indicated in this opinion, we think the
             coal corporation had complete ownership of the
             surface as concerns right of way uses, and was not
             limited to appurtenant easements . . . . Id. at 475, 476
             (emphasis in original) .

Id. at 729-730.

      As demonstrated by the above discussion, because the Severance Deed

was a broad form, Northern deed, the grantee (Appellants' predecessor in

interest) was conveyed under the deed ownership of the easement-granting

power with respect to the surface estate of the Appellees' tracts.

      This interpretation comports well with the Severance Deed's plain

language . A "right of way" is defined as "[t]he right to pass through property

owned by another." Black's Law Dictionary (8th ed . 2004) ; 25 Am Jur.2d.,

                                        18
 Easements and Licenses, § 5 (2010) . See also Sprint Communications Co., L.P.

 v. Leggett, 307 S .W.3d 109, 115 (Ky. 2010) . The Severance Deed conveyed the

 original grantee "exclusive" rights of passage "for any and all" (which is self

 defining) "ways ." A "way," as used here, is defined as "l . A passage or path . 2 .

 A right to travel over another's property." Black's Law Dictionary (8th ed.

 2004) . Thus, by its plain language, the deed conveyed to the original grantee

 the exclusive right to pass across the Knight tracts for "any and all" purposes .

       The language of the deed conveying any and all rights of way must be

construed to mean what it says : any and all rights of way. It follows that it was

within the power of the successors in interest to that right, Appellants, to grant

themselves an easement for the purpose of transporting coal mined from non-

adjacent tracts across the surface to the tipple; transporting supplies to the

tipple ; and transporting refuse back out of the tipple .

       In summary, based upon our interpretation of the Severance Deed as

discussed above, Appellants were entitled to summary judgment upon their

defense that the deed language granted them the right to use the coal haul

road consistently with their past and current practices .

                                 IV. CONCLUSION

      For the foregoing reasons the judgment of the Court of Appeals is

reversed, and the matter is remanded to the Perry Circuit Court for entry of

judgment consistent with this opinion .
      All sitting. Minton, C .J ., Abramson, Cunningham and Schroder, JJ.,

concur. Noble, J ., concurs in result only . Scott, J ., concurs in result only, as,

in his opinion, Appellees waived their right to a jury trial.



COUNSEL FOR APPELLANTS :

Charles Justice Baird
Baird 8v Baird, P.S .C .
P0Box351
Pikeville, Kentucky 41502

Paul Randall Collins
Hollon 8s Collins
P O Box 779
Hazard, Kentucky 41702

Ronald Glenn Combs
Gullett, Combs 8s Bowling
P O Box 1039
Hazard, Kentucky 41702-5039


COUNSEL FOR APPELLEES :

Ronald Glen Polly
Polly 8, Smallwood
127 Main St., Suite C
P O Box 786
Whitesburg, Kentucky 41858